Citation Nr: 1429039	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-12 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for migraine headaches.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 2001 to October 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted the Veteran's claim of entitlement to service connection for migraine headaches and assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from October 16, 2006, the day after her separation from service.  She appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when this occurs VA adjudicators must consider whether to "stage" the rating to compensate the Veteran for times since the effective date of the award when the disability may have been more severe than at others).

In another decision since issued in April 2008, however, during the pendency of this appeal, the RO increased the rating for the migraines from 0 to 10 percent, also retroactively effective from October 16, 2006.  The Veteran then, in response, completed the steps necessary to perfect her appeal for an even higher rating by filing a Substantive Appeal (on VA Form 9) concerning this claim in May 2008.  She had a VA compensation examination later that year, in October 2008, and after considering the results of that evaluation the RO issued another decision in December 2008 further increasing the rating for the migraines - this time from 10 to 30 percent, again retroactively effective from October 16, 2006.  She since has continued to appeal for an even higher rating. See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (indicating it is presumed she is seeking the highest possible rating unless and until she expressly indicates otherwise).


In her May 2008 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, which is often and more commonly referred to as a Travel Board hearing.  The hearing was scheduled for November 2009, but the Veteran failed to appear for the proceeding and did not provide any explanation for her absence or request to reschedule the hearing.  Therefore, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In March 2012, the Board remanded the claim for an initial rating higher than 30 percent for the migraine headaches for further development.  Also, because the Veteran's representative had alleged the migraines resulted in the Veteran exhausting all of her sick leave and that her employment in 2008 was just marginal, not substantially gainful, when taking into account her level of education, the Board determined that the additional issue of derivative entitlement to a TDIU had been reasonably raised by the record and was part and parcel of the claim for an increased rating for the migraine headaches.  See 38 C.F.R. § 4.18; Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also, however, remanded this derivative TDIU claim for further development and readjudication.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (holding that if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim).

The Appeals Management Center (AMC) undertook the requested additional development of these claims, and, pursuant to the Board's remand instructions, scheduled the Veteran for VA examinations concerning these claims in October 2012.  The Veteran, however, failed to appear for her scheduled examinations.  The AMC consequently readjudicated the claims based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008).  However, the AMC continued to deny them in a November 2012 Supplemental Statement of the Case (SSOC).  So these claims are again before the Board for further appellate review and consideration.

These claims require still further development before being decided on appeal, however, primarily owing to the Veteran's incarceration, so the Board is again remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this additional remand, it is necessary to ensure procedural due process and so there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As already mentioned, the Board previously remanded these claims in March 2012 to obtain outstanding VA treatment records and to have the Veteran reexamined to reassess the severity of her migraines, including for a medical opinion concerning whether her service-connected disabilities, in the aggregate, preclude her from obtaining and maintaining substantially gainful employment when considering her level of education, prior work experience and training, etc.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (Where the evidence of record does not reflect the current state of the disability, a VA examination must be performed reassessing the severity of the disability.).  See also Thun v. Peake, 22 Vet. App. 211 (2008) (noting that the determination that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate must be made before a claim may be referred for an extra-schedular rating).  

To this end, on remand, the AMC scheduled the Veteran for these required examinations in July 2012, as again examination was necessary to determine the current severity and symptomatology of her migraine headaches and to determine the effect of her service-connected disabilities on her employment.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

In July 2013, the AMC sent the Veteran a letter notifying her that she was to be scheduled for an examination in connection with her claims at the nearest VA medical center (VAMC).  But the U. S. Postal Service subsequently returned the letter as undeliverable.  Later, in October 2013, in a subsequent attempt to schedule her for these necessary VA examinations, another notification letter was sent to a different address, which was not thereafter returned as undeliverable.  That letter also indicated arrangements were being made for her physical examination, and that she would be informed at a later date of the time and place of the examination.  No further communication indicating the time and place of the examination is of record, however.  The examination subsequently was scheduled for October 3, 2012, but never occurred because, as mentioned, she did not report for it.

In the November 2012 SSOC, the AMC decided the claims on the evidence then of record after determining that she had failed to appear for those scheduled October 3, 2012 VA examinations, and that she had failed to call either the VAMC where the examinations were to be performed or the RO/AMC to cancel her examinations or provide justifiable reason or explanation (i.e., the required good cause) for her failure to report.  See 38 C.F.R. § 3.655(b).  See also Turk, 21 Vet. App. 565.

As mentioned, however, neither the physical claims file nor the electronic ("Virtual VA") portion of the file contains a copy of any notification of the time and date of the scheduled October 2012 VA examinations, so it is unclear whether she actually received it.  See 38 C.F.R. § 3.655.

Prior to rather recently, that being in May 2013, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  

This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  But while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  In light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of her scheduled VA examinations, her examinations must be rescheduled and she must be provided the required notice of them (with this appropriately documented in her claims file).

In this regard, there is evidence in the file indicating the Veteran is now incarcerated.  See December 2013 VA and Social Security Administration (SSA) State Prisoner Computer Match (noting that she has been incarcerated in the Estrella County Jail in Phoenix, AZ, since May 2013).  However, while her social security number and first name match the prisoner information provided, the prisoner has a different last name and date of birth.  Therefore, the AMC must ascertain the Veteran's current mailing address to determine whether she is, in fact, currently incarcerated in Phoenix, Arizona, or elsewhere.

If the Veteran is indeed incarcerated, the Board realizes that rescheduling her VA examinations may be problematic.  But the Court has held that VA must "tailor [its] assistance to the peculiar circumstances of confinement."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans.  Id.  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide her the necessary examination at the closest VAMC, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having her examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense.  Bolton, 8 Vet. App. 191.  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d.  Again, though, the ultimate decision on whether such an examination is actually doable rest entirely with the penal institution.

Thus, in order for the RO or AMC to be successful in rescheduling the examinations that initially were directed in the Board's March 2012 remand, verification of the Veteran's current living situation is paramount.  This requires that the AMC make all necessary attempts to contact her and her representative to verify or acquire her current mailing address.  Communication with the Estrella, Arizona, County Jail may be necessary to fulfill this obligation.  It also may be necessary to make a determination as to who the state official is with the authority to make a decision on these matters and to obtain a definitive answer from that official.  

If rescheduling the examinations ultimately fails, a VA physician nevertheless should review the Veteran's claims file to attempt to answer the questions as best as able.

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Undertake all necessary and appropriate action, including contacting the Veteran's representative, to verify/acquire her current address.  To this end, the AMC must specifically take all necessary action to determine whether the Veteran is incarcerated.  The AMC must contact the Estrella County Jail (2939 W Durango St., Phoenix, AZ 85009-0000) to determine whether the Veteran is an inmate at that facility or elsewhere.  If it is determined she is not incarcerated, her current mailing address must be acquired.


All verification efforts, including all efforts to verify the Veteran's possible incarceration and to obtain her current address, must be documented in her claims file.

2.  After completion of the above, reschedule the Veteran's VA compensation examinations needed to reassess the severity of her migraines and determine whether she is unemployable on account of the combined effect of her service-connected disabilities.  If it is determined that she is indeed incarcerated, take all reasonable measures to have the examinations performed despite this circumstance.  In this regard, confer with the appropriate penal institution authorities to determine whether she may be escorted to a VAMC for examination or whether, instead, it is feasible to perform the examinations at the Estrella County Jail (2939 W Durango St., Phoenix, AZ 85009-0000) or where ever else the Veteran is being jailed.  See M21-1MR, Part III, Subpart iv, ch. 3, sec. (A)(11)(d).

The Veteran's claims file, including a complete copy of this REMAND, must be made available to the examiners for review in connection with the examinations.  The examinations should include any diagnostic testing or evaluation deemed necessary, and the reports of any such studies should be incorporated into the examination reports.

(i)  All pertinent pathology associated with the Veteran's migraines should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  The examiner must address the applicable rating criteria, including especially in terms of whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2013).

The examiner must discuss the underlying basis (rationale) of his/her findings, if necessary citing to specific evidence in the file supporting conclusions or to specific findings noted during his/her evaluation of the Veteran.

(ii)  Regarding the medical opinion additionally needed concerning the aggregate effect of the Veteran's 
service-connected disabilities on her ability to work in a substantially gainful versus just marginal capacity, the examiner must consider all of them in combination (migraines, left foot metatarsalgia, major depressive disorder, residual hypertrophic scar, and allergic rhinitis and sinusitis) and her level of education, prior work history, experience and training, etc., but not her age and any disability that is not service-connected.

The examiners must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions

*If, on account of her incarceration, it is not possible or feasible to have the Veteran reexamined, then consider having someone with the necessary medical qualifications review the file and provide the comment needed.


3.  In any event, ensure the examiners' opinions are responsive to these determinative issues of the severity of the migraines and whether the service-connected disabilities in combination render the Veteran unemployable.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim for a higher initial rating for the migraines and adjudicate the derivative claim for a TDIU, as well, in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send her and her representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

